Citation Nr: 1810502	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-25 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than November 9, 2007 for the grant of service connection for restrictive lung disease with dyspnea and other respiratory symptoms.

2.  Entitlement to an initial rating in excess of 30 percent for restrictive lung disease with dyspnea and other respiratory symptoms from September 29, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran had active service from July 1979 to October 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which implemented the Board's March 2012 grant for service connection for restrictive lung disease with dyspnea and other respiratory symptoms and assigned an 100 percent rating effective November 9, 2007 through September 28, 2009, with the rating reverting to 30 percent thereafter.  

In September 2017, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

The issue of entitlement to an initial rating in excess of 30 percent for restrictive lung disease with dyspnea and other respiratory symptoms is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed October 1993 rating decision, the Veteran's claim for a lung condition was denied.

2.  On July 22, 2002, the Veteran sought to reopen his lung condition claim; the claim was denied in a January 8, 2003 rating decision.

3.  On January 27, 2004, the Veteran sought to reopen his lung condition claim; the claim was denied in a October 19, 2004 rating decision.  The Veteran appealed the decision and then withdrew his appeal in a January 2005 statement.  

4.  On December 10, 2004, the Veteran sought to reopen his lung condition claim; the claim was denied in a June 10, 2005 rating decision, but he did not appeal the decision.

5.  The Veteran's claim to reopen service connection for a lung condition was received at the RO on November 9, 2007.


CONCLUSION OF LAW

The requirements for an effective date prior to November 9, 2007, for the grant of service connection for restrictive lung disease with dyspnea and other respiratory symptoms have not been met.  38 U.S.C. §§ 5101, 5110 (2012); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in January 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the appeal for the earlier effective date claim, the Board finds that additional notice addressing such appeals is not necessary.  Effective date claims are generally considered to be "downstream" issues from the original grant of service connection if appealed from that initial grant of service connection.  VA's General Counsel has promulgated an advisory opinion holding that separate notice of the VA's duty to assist the veteran and of his concomitant responsibilities in the development of claims involving such downstream issues is not required when the veteran was provided adequate VCAA notice following receipt of the original claim.  VAOPGCPREC 8-2003.

Service treatment records, VA examinations, the September 2017 Board hearing transcript, and lay statements are of record.  The Board finds that the outcome of this earlier effective date claim depends exclusively on documents which are already contained in the VA claims folder and no additional development or assistance is warranted in this case.  For these reasons, the Board finds that VA has met its duties to notify and assist the Veteran.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2017).

Neither the Veteran nor his representative has raised any further issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  In sum, there is no indication of additional notice or evidence that would be reasonably likely to assist the Veteran in substantiating the current claim for an earlier effective date.

Effective Date

The Veteran contends that an effective date earlier than November 9, 2007 should be established for the grant of service connection for restrictive lung disease with dyspnea and other respiratory symptoms.  During the September 2017 Board hearing, the Veteran stated that he had been using an inhaler for his asthma since 1986 and that that he initially field a claim in 1988.

VA regulations provide that the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date or the date entitlement arose, whichever is the later. 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  The effective date of service connection based on a reopened claim is the date of receipt of the new claim or date entitlement arose, whichever is later. 38 C.F.R. § 3.400(r).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C. § 5101(a) (2012).  A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p), 3.151 (2017).  Any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim. 38 C.F.R. § 3.155 (2017).  Such an informal claim must identify the benefit sought.  Id. 38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r) (2017). 

Historically, in November 1988, the Veteran filed a claim for service connection for breathing difficulties.  In an October 1989 rating decision, the RO denied the Veteran's claim for a breathing problem.  The RO found that no breathing problem was found.  The Veteran appealed the October 1989 decision and in an October 1991 decision, the Board granted service connection for difficulty breathing which could not be disassociated from residuals of injuries sustained due to facial trauma in service, including nasal fractures.  In implementing the Board's October 1991 decision, the RO granted service connection for a nasal fracture and assigned a noncompensable rating effective October 14, 1988 in a November 1991 rating decision.

In January 1993, additional service medical records were received.  According to an October 1993 rating decision, service connection for a lung disease was denied on the merits.  That month, the Veteran was apprised of his rights to appeal the decision.  The Veteran did not appeal this decision.  On July 22, 2002, the Veteran sought to reopen his lung condition claim.  In January 2003, service connection for asthma and sarcoidosis were denied, at which time the Veteran was apprised of his rights to appeal the decision.  The Veteran did not appeal this decision.  The Veteran filed a new claim in January 2004 for "lung problems-sarcoidosis" which was denied in October 2004.  The Veteran appealed the decision; however, in January 2005 he indicated that he wished to withdraw his notice of disagreement and pursue his claim as one to reopen.  In June 2005, the RO denied the claim finding that new and material evidence had not been received.  The Veteran was notified of the decision as well as his rights to appeal the decision in July 2005.  The Veteran did not appeal the June 2005 rating decision.  The Veteran filed a new claim for service connection for a lung condition in November 9, 2007.  

There is no evidence of record received between June 2005 and November 9, 2007, that can be reasonably construed as a formal or informal claim to reopen the previously denied claim for entitlement to service connection for a lung condition.  Thus, November 9, 2007, the date he filed his application to reopen the previously denied claim is the earliest effective date possible a disability evaluation for service connection may be granted and his claim is denied. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

As noted above, the effective date for the grant of service connection will be the date of receipt of the petition to reopen or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  Thus, in this case the Veteran is not entitled to an effective date prior to November 9, 2007, the date of receipt of the petition to reopen the previously denied claim. 

During the Board hearing, the Veteran stated that he's been filing appeals since 1988.  However, the Veteran's 1988 claim for breathing difficulties was granted in the 1991 decision.  Although the Veteran filed additional claims for lung conditions, the last June 2005 rating decision denying the claim to reopen is final.  As such, the earlier claims may not serve as a basis for an earlier effective date. 

Furthermore, the Court has held that there is no basis in VA law for a freestanding claim for an earlier effective date for matters addressed in a final decision.  Rather, when a decision is final, only a request for a revision premised on clear and unmistakable error (CUE) may result in the assignment of an earlier effective date based on the earlier claim.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In stating their disagreement with the April 2012 rating decision, both the Veteran and his representative have failed to raise the issue of whether there was CUE with either of the prior rating decisions. 

The Veteran has stated that a service medical record that he accessed in 2011 or 2012 was overlooked and not previously reviewed.  See September 2017 Board hearing trans. p. 16.  However, the presumption of administrative regularity assumes that VA has properly discharged its duties and responsibilities and that the records listed in the rating decision were affiliated with the file at that time.  See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992).  The evidence of record included the Veteran's statements, service treatment records from July 10, 1979 to October 13, 1988, post-service treatment records, and a March 2005 VA examination.  Thus the presumption of regularity shows that VA satisfied its duty to obtain service records.  See Id. 

The Veteran does not contend and the record does not reflect that new service treatment records were received subsequent to the June 2005 decision.  Further, the record reflects that the claim was reopened as a result of new and material evidence received to include new VA treatment records, a September 2008 VA examination report, and testimony from the Veteran at an August 2009 Board hearing.  There is no indication additional service treatment records were received subsequent to the final June 2005 decision.

In summary, there is no indication in the record that the June 2005 rating decision declining to reopen the claim for entitlement to service connection for a lung condition is not final.  The Veteran's petition to reopen the finally denied claim for entitlement to service connection for a lung condition was received on November 9, 2007.  There is no communication from the Veteran between the June 2005 rating decision and the November 9, 2007 petition to reopen that may be construed as a formal or informal petition to reopen the previously denied claim for a lung condition.  Therefore, November 9, 2007, the date VA received the Veteran's petition to reopen the previously denied claim, is the appropriate effective date.  38 C.F.R. § 3.400(q)(2). 


ORDER

An effective date earlier than November 9, 2007 for the grant of service connection for restrictive lung disease with dyspnea and other respiratory symptoms is denied.


REMAND

The Veteran contends that a rating in excess of 30 percent is warranted for his service-connected restrictive lung disease with dyspnea and other respiratory symptoms.  The Board notes that the last VA Respiratory Conditions examination was in 2013, with the last PFT test dated in 2012.  During the September 2017 hearing, the Veteran stated that his pulmonary function tests have remained stable.  However, he reported additional symptoms which he claims to be related to his service-connected such as sweating and exhaustion.  His wife further noted that his lungs fill up as part of sarcoidosis.  In light of these contentions of worsening symptomatology, the Boar finds that an additional VA examination is warranted.  

The Veteran also indicated that he has continued to be treated at the VA Medical Center (VAMC) in Columbia, Missouri.  Upon remand, any outstanding VA treatment records should also be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's claims file his VA treatment records from the Columbia, Missouri VAMC dated from September 2012 to the present.  If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected restrictive lung disease with dyspnea and other respiratory symptoms.  The entire claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should identify all diagnoses and symptoms associated with the Veteran's service connected restrictive lung disease with dyspnea and other respiratory symptoms.

3.  Thereafter, and after completing any other development deemed necessary, the AOJ should consider whether referral of the Veteran's claim of entitlement to an increased evaluation for restrictive lung disease with dyspnea and other respiratory symptoms to the appropriate department officials for extraschedular is warranted pursuant to 38 C.F.R. § 3.321.  The AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a Supplemental Statement of the Case and given an opportunity to respond prior to returning the case to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


